

117 S1776 IS: Artificial Intelligence for the Military Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1776IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Portman (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo implement recommendations relating to military training on emerging technologies.1.Short titleThis Act may be cited as the Artificial Intelligence for the Military Act of 2021.2.Integrating digital skill sets and computational thinking into military junior leader educationNot later than 270 days after the date of the enactment of this Act, the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps shall expand the curriculum for military junior leader education to incorporate appropriate training material related to problem definition and curation, a conceptual understanding of the artificial intelligence lifecycle, data collection and management, probabilistic reasoning and data visualization, and data-informed decisionmaking. Whenever possible, the new training and education should include the use of existing artificial intelligence-enabled systems and tools.3.Integration of material on emerging technologies into professional military educationNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Joint Chiefs of Staff, shall ensure that the curriculum for professional military education is revised in each of the military services to incorporate periodic courses on militarily significant emerging technologies that increasingly build the knowledge base, vocabulary, and skills necessary to intelligently analyze and utilize emerging technologies in the tactical, operational, and strategic levels of warfighting and warfighting support.4.Short course on emerging technologies for senior civilian and military leaders(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a short course on emerging technologies for general and flag officers and senior executive-level civilian leaders. The short course shall be taught on an iterative, two-year cycle and shall address the most recent, most relevant technologies and how these technologies may be applied to military and business outcomes in the Department of Defense.(b)Throughput objectivesIn assessing participation in the short course authorized by subsection (a), the Secretary of Defense shall ensure that—(1)in the first year that the course is offered, no fewer than 20 percent of general flag officers and senior executive-level civilian leaders are certified as having passed the short course required by subsection (a); and(2)in each subsequent year, an additional 10 percent of general flag officers and senior executive-level civilian leaders are certified as having passed such course, until such time as 80 percent of such officers and leaders are so certified.5.Emerging technology-coded billets within the Department of Defense(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall ensure that the military services—(1)code appropriate billets to be filled by emerging technology-qualified officers; and(2)develop a process for officers to become qualified in emerging technologies.(b)Appropriate positionsEmerging technology-coded positions may include, as appropriate—(1)positions responsible for assisting with acquisition of emerging technologies;(2)positions responsible for helping integrate technology into field units;(3)positions responsible for developing organizational and operational concepts;(4)positions responsible for developing training and education plans; and(5)leadership positions at the operational and tactical levels within the military services.(c)Qualification processThe process for qualifying officers for emerging technology-coded billets shall be modeled on a streamlined version of the joint qualification process and may include credit for serving in emerging technology focused fellowships, emerging technology focused talent exchanges, emerging technology focused positions within government, and educational courses focused on emerging technologies.